DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The subject matter of the independent claim 1, 18 and 20 could either not be found or was not suggested in the prior art of record.  The subject matter of claims 1 and 20 not found was a combination of the claim elements including the claimed bowl, feed mechanism, collection container, flexible tubular liner, and drive mechanism to flush the toilet and rotate the drive belts to advance waste through the feed mechanism.  
The subject matter of the independent claim 18 could either not be found or was not suggested in the prior art of record.  The subject matter not found was a combination of the claim elements including the claimed bowl, feed mechanism, collection container, flexible tubular liner, and ventilation system.  The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Natt et al. (US Patent Publication No. 2013/0125301) is considered to be the closest prior art and does not anticipate or render obvious the claimed invention, however, is analogous because it discloses a waterless toilet including a feed mechanism comprising laterally spaced apart first and second roller sets, wherein said first roller set comprises a first upper roller and a first lower roller extending below and 
Dahlen (US Patent No. 4,025,969) and He (US Patent No. 6,052,842) do not anticipate or render obvious the claimed invention, however, are analogous because they disclose a waterless toilet, comprising: a toilet bowl having a bowl upper opening and a bowl lower opening, a feed mechanism having a feed mechanism receiving opening in fluid communication with said bowl lower opening and having a feed mechanism dispensing opening, and a collection container having a collection container receiving opening in fluid communication with said feed mechanism dispensing opening; and a flexible tubular liner for feeding into said bowl upper opening and through and lining said toilet bowl, out of said bowl lower opening and into said feed mechanism receiving opening, through said feed mechanism, which progressively draws the flexible tubular liner through the toilet bowl and feed mechanism, and out of said feed mechanism dispensing opening, through said collection container receiving opening and into said collection container; wherein said feed mechanism comprises: an upright first 
Forslund (US Patent No. 3,908,336) does not anticipate or render obvious the claimed invention, however, is analogous because it discloses a waterless toilet, comprising: a drive motor connected to an electric power source; and wherein said motor is activated is activated to flush the toilet, said motor rotating said rollers which in turn rotate said drive belts to advance waste through said feed mechanism.
While these citations disclose substantial portions of applicant's invention, there is a lack of motivation to combine all of the cited art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN R SHAW whose telephone number is (571)272-3697. The examiner can normally be reached Monday-Friday 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BENJAMIN R SHAW/           Primary Examiner, Art Unit 3754